                 Case 19-15056       Doc 4    Filed 04/12/19     Page 1 of 1




                                               Certificate Number: 00134-MD-CC-032144296


                                                             00134-MD-CC-032144296




                    CERTIFICATE OF COUNSELING

I CERTIFY that on January 11, 2019, at 12:12 o'clock PM EST, Jeffrey D.
Rathell, Sr. received from Cricket Debt Counseling, an agency approved pursuant
to 11 U.S.C. § 111 to provide credit counseling in the District of Maryland, an
individual [or group] briefing that complied with the provisions of 11 U.S.C. §§
109(h) and 111.
A debt repayment plan was not prepared. If a debt repayment plan was prepared, a
copy of the debt repayment plan is attached to this certificate.
This counseling session was conducted by internet.




Date:   January 11, 2019                       By:      /s/Candace Jones


                                               Name: Candace Jones


                                               Title:   Counselor




* Individuals who wish to file a bankruptcy case under title 11 of the United States Bankruptcy
Code are required to file with the United States Bankruptcy Court a completed certificate of
counseling from the nonprofit budget and credit counseling agency that provided the individual
the counseling services and a copy of the debt repayment plan, if any, developed through the
credit counseling agency. See 11 U.S.C. §§ 109(h) and 521(b).
